CRUMLISH, Jr., President Judge,
dissenting.
I respectfully dissent.
Without intending to diminish the serious nature of child abuse, I do not find sufficient evidence in this record to substantiate the filing of an indicated report. It may well be that this fair-skinned child sustained bruises from a single incident of spanking and, of course, experienced some measure of pain. However, this incident alone does not justify the stigma attached to the label of suspected child abuser. I believe the child protective services agency, in its zeal to perform its remedial function, has gone too far by designating this volitional exercise of common parental discipline as child abuse.
Accordingly, I would reverse the Department order and grant J.S.’s expungement request.